Citation Nr: 1510025	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-17 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an eye injury, to include astigmatism, hyperopia, eyelid burns, photophobia, and conjunctivitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a peptic ulcer.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis.

4.  Entitlement to service connection for a condition manifested by an upset stomach.

5.  Entitlement to service connection for headaches with supraorbital pain.

6.  Entitlement to service connection for laceration of the left index finger.

7.  Entitlement to service connection for a left wrist sprain.
8.  Entitlement to service connection for a scalp infection.

9.  Entitlement to service connection for myalgia muscle strain.

10.  Entitlement to service connection for severe pain in the temporomandibular joints.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for tinnitus.

13.  Whether there was a clear and unmistakable error in the April 2008 rating decision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to March 1950, and from September 1950 to October 1951.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  For entitlement to service connection for residuals of an eye injury, to include astigmatism, hyperopia, eyelid burns, photophobia, and conjunctivitis, service connection for an eye disability was previously denied in a final May 2005 Board decision.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for an eye disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran also perfected an appeal of the issues of entitlement to service connection for dermatophytosis and dermatitis.  However, in an October 2014 rating decision, the RO granted service connection for tinea versicolor.  As this decision represents a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The Virtual VA paperless claims processing system contains a rating decision dated in October 2014, which granted entitlement to service connection for tinea versicolor.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a submission from the Veteran dated in October 2014, and VA examinations dated in June 2014.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of an eye injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeals for entitlement to service connection for a peptic ulcer, arthritis, a disability manifested by an upset stomach, headaches with supraorbital pain, a laceration of the left index finger, a left wrist sprain, a scalp infection, myalgia muscle strain, severe pain in the temporomandibular joints, bilateral hearing loss, and tinnitus, and the issue of whether there was clear and unmistakable error in the April 2008 rating decision, is requested.

2.  A May 2005 Board decision denied to reopen a claim of entitlement to service connection for an eye disability based on the determination that the evidence received since the last final rating decision was not new and material.

3.  The Veteran requested reconsideration of the May 2005 Board decision, which was denied.  The Veteran did not appeal the May 2005 Board decision.

4.  The additional evidence presented since the May 2005 Board decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to service connection for a peptic ulcer, arthritis, a disability manifested by an upset stomach, headaches with supraorbital pain, a laceration of the left index finger, a left wrist sprain, a scalp infection, myalgia muscle strain, severe pain in the temporomandibular joints, bilateral hearing loss, and tinnitus, and the issue of whether there was clear and unmistakable error in the April 2008 rating decision, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2014).

2.  The May 2005 Board decision, which denied to reopen entitlement to service connection for an eye disability, became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

3.  The additional evidence presented since the May 2005 Board decision is new and material, and the claim of service connection for an eye disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in an October 2014 submission located in VBMS, has withdrawn the appeals of entitlement to service connection for a peptic ulcer, arthritis, a disability manifested by an upset stomach, headaches with supraorbital pain, a laceration of the left index finger, a left wrist sprain, a scalp infection, myalgia muscle strain, severe pain in the temporomandibular joints, bilateral hearing loss, and tinnitus, and the issue of whether there was clear and unmistakable error in the April 2008 rating decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they are dismissed.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).


Claim to Reopen 

By way of background, the Board notes that the RO first denied a claim for entitlement to service connection for residuals of an eye injury in a January 1953 rating decision based on the determination that the Veteran's diagnosed eye disability was a constitutional or developmental abnormality, and therefore not a disability under the law.  The Veteran did not appeal this rating decision, and it became final.  Subsequently, after being issued a statement of the case in June 1971, the Veteran did not perfect an appeal of an October 1970 RO decision that declined to reopen the claim of entitlement to service connection for an eye disability.  In January 1981, the Board denied entitlement to service connection for residuals of an eye injury.  The Veteran did not appeal the January 1981 Board decision.  In a November 1984 decision, the RO denied to reopen the claim of entitlement to service connection for an eye disability; the Veteran did not appeal this decision.  In November 1990, the Board affirmed an August 1989 RO decision that declined to reopen the claim of entitlement to service connection for residuals of a left eye injury, finding that new and material evidence had not been submitted.  The Veteran did not appeal the November 1990 Board decision.  

In August 1997, the Board affirmed a July 1996 rating decision that declined to reopen the claim of entitlement to service connection for residuals of an eye injury, finding that new and material evidence had not been submitted.  In November 1998, the United States Court of Appeals for Veterans Claims (hereinafter "CAVC") vacated the August 1997 Board decision, and remanded the case to the Board for another decision taking into account matters raised in its order.  A subsequent May 1999 Board decision again denied to reopen the claim of entitlement to service connection for residuals of an eye injury, finding that new and material evidence had not been submitted.  In October 2000, the CAVC affirmed the May 1999 Board decision.  However, on reconsideration in July 2001, the CAVC revoked the October 2000 decision and issued an order vacating the May 1999 Board decision and remanding the case for another decision taking into consideration matters raised in its order.   The Veteran appealed the subsequent April 2002 Board decision, which again denied to reopen the claim of entitlement to service connection for residuals of an eye injury, finding that new and material evidence had not been submitted.  In April 2004, the CAVC vacated the April 2002 Board decision and remanded the case to the Board for readjudication and the issuance of another decision.

In May 2005, the Board again denied to reopen the claim for entitlement to service connection for residuals of an eye injury based on the determination that new and material evidence had not been submitted.  In May 2005, the Veteran requested reconsideration of the May 2005 Board decision; the Veteran's motion for reconsideration was denied in July 2005.  The Veteran did not appeal the May 2005 denial, and it became final.  

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating a claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.

At the time of the Board's denial in May 2005, the evidence consisted of  the Veteran's service treatment records, VA eye examinations dated in August and September 1952, an examination dated in January 1953, VA and private treatment records, buddy statements from fellow service members, and his lay statements in support of his claim.  The Veteran's service treatment records showed normal vision on entrance into service.  He was treated in June 1949 for third degree burns of both eyelids sustained in an accident lighting a gas stove.  The Veteran was treated for eye complaints in service again in July and August 1949.  In the Veteran's March 1950 separation examination, he had 20/40 distant vision.  His eyes were evaluated as normal.  On a September 1950 examination to re-enter military service, the Veteran's distant vision was reported as 20/29 and 20/22, and no eye defect was noted.  His October 1951 separation examination reported 20/40 bilateral distant vision, corrected to 20/30 in both eyes; the eyes were normal on the clinical evaluation.  

In VA eye examinations dated in August and September 1952, the examiner noted mild residual scarring of the right eyelid without cosmetic defect, clear cornea, and normal hyperopia with slightly microphtaline eyes.  In September 1952, the examiner reported 20/40 bilateral visual acuity and marked epicanthus that was felt to probably be the result of congenital partial amblyopia and slight refractive error.  The examiner referred to the service treatment records that showed decreased vision between entrance and separation from service.  The examiner felt too uncertain about the cause for the decreased vision to make a diagnosis as to the etiology.  In a January 1953 eye examination, the examiner noted a diagnosis of compound dyperopic astigmatism, simply hyperopia of the left eye, and bilateral amblyopia, cause undetermined.  In a September 1970 eye examination, the examiner expressed the belief that the Veteran had a genetic condition called Waardenburg Syndrome.  The examiner did not find anything to explain the cause of the Veteran's vision loss.  The buddy statements corroborated the injury in service to the Veteran's eyes and the weakness in his eyes post-service.  In his hearing testimony, the Veteran reported that he did not have to wear glasses prior to the accident in service, but had progressive problems with his vision after the accident.

The Veteran's claim for entitlement to service connection for residuals of an eye injury was originally denied based on the determination that his current eye diagnosis amounted to a constitutional or developmental abnormality, which was not considered a disability under the law.  In May 2005, the Board denied to reopen the Veteran's claim for entitlement to service connection for residuals of an eye injury based on the determination that the Veteran had not submitted new and material evidence since the last final denial.  The Veteran did not appeal the May 2005 Board decision.

The additional evidence presented since the Board's denial in May 2005 includes a June 2014 VA eye examination with opinions as to the etiology of any current diagnosed eye conditions.  Thus, because a nexus opinion has been offered, the Board concludes that this newly received evidence is not cumulative of the record at the time of the May 2005 Board decision with respect to the issue of service connection for residuals of an eye disability and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the evidence received since the May 2005 Board decision constitutes new and material evidence, and the claim must be reopened.  38 C.F.R. § 3.156.  


ORDER

The claim of entitlement to service connection for a peptic ulcer is dismissed.

The claim of entitlement to service connection for arthritis is dismissed.

The claim of entitlement to service connection for a disability manifested by an upset stomach is dismissed.  

The claim of entitlement to service connection for headaches with supraorbital pain is dismissed.

The claim of entitlement to service connection for a laceration of the left index finger is dismissed.

The claim of entitlement to service connection for a left wrist sprain is dismissed.

The claim of entitlement to service connection for a scalp infection is dismissed.

The claim of entitlement to service connection for myalgia muscle strain is dismissed.

The claim of entitlement to service connection for severe pain in the temporomandibular joints is dismissed.

The claim of entitlement to service connection for bilateral hearing loss is dismissed.

The claim of entitlement to service connection for tinnitus is dismissed.

The claim of clear and unmistakable error in the April 2008 rating decision is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for an eye disability (claimed as residuals of an eye injury) is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran has asserted that he has an eye disability, to include astigmatism, hyperopia, eyelid burns, photophobia, and conjunctivitis, due to residuals of an accident in service.  Specifically, he claimed that he injured his eyes in service in June 1949 when he sustained third degree burns of both eyelids following an accident lighting a gas stove.  He has contended that he did not wear glasses before the accident, but had progressive problems with his vision after the accident.

In the Veteran's January 1949 entrance examination, his distant vision was reported as 20/20 bilaterally.  Externally, the eyes showed no significant abnormality; the pupils were equal; and there was normal accommodation to light.  In May 1949, conjunctivitis was noted and the Veteran's bilateral vision was 20/30.  He was treated in June 1949 for third degree burns of both eyelids sustained in an accident lighting a gas stove.  He was provided eyewash and ointment, and advised to wear dark glasses.  He was seen twice a week for boric acid wash and ointment; eventually it was noted that the Veteran's injury had improved and he was returned to duty.  Late in June 1949, it was noted that the Veteran had worn glasses since age 11, and had broken them last month going to school.  It was also noted that three weeks earlier, the Veteran had burned his hair, eyelids, and brows in a gas explosion, and was "blind" for "almost 2 hrs."  His visual acuity was 20/40 and 20/50, and he was given refraction.  

The Veteran was evaluated on several occasions in July 1949 for vision complaints.  On one occasion, he reported blurred vision and photophobia, and an examiner mentioned conjunctivitis and refractive error.  On two occasions, he reported blurring of vision of two months duration and some irritation.  The diagnosis was conjunctivitis.  The Veteran was seen again in mid-July 1949 with 20/30 visual acuity, a report of conjunctivitis, and a need for glasses.  Late in July 1949, the Veteran complained of blurring of vision and photophobia, with conjunctivitis and refractive error listed as tentative diagnoses.  An eye consultant reported varied visual acuity, and noted "almost epicanthus" of both eyes.  Again, in late July, the Veteran's visual acuity was decreased, and he complained of very blurred vision and supra-orbital headaches for more than one month.  On the Veteran's separation examinations, it was noted that the Veteran burned his face in 1949.  The Veteran had decreased visual acuity, but the eyes were normal on clinical evaluation.

The Veteran underwent eye examinations in August 1952, September 1952,  January 1953, and September 1970.  On the initial examination, the examiner noted mild residual scarring of the right eyelid without cosmetic defect, clear cornea, and normal hyperopia with slightly microphtaline eyes.  The ophthalmologist was unable to improve the Veteran's uncorrected bilateral visual acuity of 20/50.  In September 1952, the same examiner noted marked epicanthus, which he felt was probably the result of congenital partial amblyopia and slight refractive error.  The examiner referred to the service treatment records which showed decreased visual acuity between entrance and separation from service.  The examiner felt too uncertain about the cause for the decreased vision to make a diagnosis regarding etiology.  In January 1953, the examiner reported diagnoses of compound hyeropic astigmatism, simple hyperopia of the left eye, and bilateral amblyopia, cause undetermined.  The examiner noted a history of poor vision since the Veteran's eyes were burned in service; headaches almost every night; and frequent sores on the eyelids.  The September 1970 examiner opined that the Veteran had a genetic eye condition called Waardenburg Syndrome.

Various VA treatment records noted complaints of and treatment for eye trouble.  In particular, February and March 2002 evaluations for low vision reported a history of an explosion in service which "burned vision."  They also noted central retinal vein occlusion (CRVO) in the left eye.  The Veteran submitted several buddy statements which corroborated the accident in service and noted weakness in the Veteran's eyes following service.

Most recently, the Veteran was afforded a VA examination in June 2014.  The examiner noted conjunctivitis and a flash burn to the bilateral eyelids in service.  The examiner also noted a CRVO in 1980, which resulted in no light perception in his left eye, and macular degeneration of the right eye.  The examiner found that the Veteran's eye disability was less likely than not incurred in or caused by service.  He explained that the Veteran's service treatment records showed a history of conjuctivitis treatment in May, June, and July 1949.  The examiner found that the treatment was successful with no other recurrences noted.  He further noted that there were no current conjunctivitis eye conditions on examination.  The examiner explained that conjunctivitis was an exterior eye condition, therefore there was no relationship between conjunctivitis and the Veteran's loss of vision in the left eye (CRVO-vascular disease) or the reduced vision (age-related macular degeneration) and visual field loss (vascular disease) of the right eye.  As to residuals of the burns in service, the examiner noted that the Veteran's eyelid tissues were in normal age-related condition, and no scarring was noted on examination.  He found that the service treatment records recorded normal recovery of the eyelid tissue prior to separation.  The examiner found that the Veteran's loss of vision in the left eye was consistent with the CRVO which occurred in 1980.  He further found that the macular changes noted in the right eye were consistent with age-related macular degeneration.

The Board finds that the June 2014 examiner's opinion is inadequate.  Although the examiner found that the Veteran's loss of vision in the left eye was consistent with the CRVO which occurred in 1980, this fails to account for the Veteran's progressive loss of vision in the left eye prior to the CRVO in 1980.  The examiner also only focused on the external residuals of the burn to the Veteran's eyelids in service, but did not discuss the Veteran's assertion that his eyes were damaged following this incident due to being "blind" for two hours.  Moreover, various other examiners have noted diagnoses of possible congenital disabilities of the eye.  Etiology opinions have not been provided for these congenital disabilities.

In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2014).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

In light of the foregoing, a new VA examination must be obtained which addresses the etiology of any currently diagnosed eye disability, to include any congenital disability, with adequate rationales.  While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed disability.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, arrange for a VA examination to be conducted by an ophthalmologist  or optometrist for the purpose of determining whether the Veteran has an eye disability that is related to the Veteran's military service.  The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should:

a) Identify any current eye disabilities.

b) Indicate whether any current eye disability constitutes (i) a congenital disease, (ii) a congenital defect, or (iii) an acquired disease or injury;

      (The term "disease" is broadly defined as any 
      deviation from or interruption of the normal 
      structure or function of any part, organ, or 
      system of the body that is manifested by a 
      characteristic set of symptoms and signs and 
      whose etiology, pathology, and prognosis may 
      be known or unknown.  On the other hand, the 
      term "defect" would be definable as structural 
      or inherent abnormalities or conditions that are 
      more or less stationary in nature.)

      c)  If the examiner determines that any 
      diagnosed eye disability is a congenital 
      defect, opine whether the Veteran now has 
      additional disability due to an in-service disease 
      or injury superimposed upon such defect, to 
      include the burn injury to his eyelids in 1949;
      
d)  If the examiner determines that any currently diagnosed eye disability is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service, to include the burn injury to his eyelids in 1949;
      
      e)  If any currently diagnosed eye disability is 
      not congenital in nature and/or did not preexist 
      service, opine as to whether it is at least as 
      likely as not (i.e. probability of 50 percent) that 
      it originated during active duty or is in any 
      other way causally related to his active duty 
      service, to include the burn injury to his eyelids 
      in 1949.

      In making all of the above determinations, the 
      examiner should consider and discuss the Veteran's 
      reported history and contentions, as well as any other 
      pertinent medical nexus evidence of record.  
      Specifically, the examiner should discuss in detail the 
      burn injury to the Veteran's eyelids in 1949 and any 
      possible residuals.
      
      The rationale for all opinions expressed must be 
      provided.  If the examiner is unable to provide the 
      requested opinion, he or she must explain why the 
      opinion cannot be provided.

3. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


